DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicant’s claim for priority under 35 U.S.C. 119 (e) with reference to Provisional Application Number: 62/738101 filed on 9/28/18; however, this priority claim filed on 9/28/18 was not entered because the priority claim was not filed during the required 12 month time period as the current non-provisional application was filed on 9/30/19 and not on 9/28/19 as required. 
Drawings
The drawings were received on 10/12/19.  These drawings are objected to.
	Figures 1-9 is/are objected to under 37 CFR 1.84 (m) because the figures contain shading, which fails to aid in understanding the invention and/or reduces legibility. Shading may be used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object; flat parts may also be lightly shaded, but such shading is preferred in the case of parts shown in perspective, not for cross sections. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. D934492 in view of Joon (KR 20130131727). Although the claims at issue are not identical, they are not patentably distinct from each other because applicant’s design patent teaches at least two skincare tools each having a body member with a concave and convex portion for attaching the tools together as an assembly (see Fig 9) and a tool member attached to each body member (see Figs 1-9) with the coupling member located opposite the tool and the tools comprising a series of rollers, blackhead remover, and tweezers. The tools are able to rotate about the coupling since it’s spherical. The coupling includes a first cap member and second cap member with a disc embedded therein (see Fig 8) and these caps fit within an opening of the coupling member, as well as at least one removable neck member that releasably retains the tool member in the neck (see Fig 8). Applicant’s design patent discloses the invention essentially as claimed except for a magnet in the coupling member. Joon, however, teaches providing removable couplings with magnets embedded therein in order to strengthen the holding power of the coupling. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the design patent to include embedded magnets in the coupling. The office also notes that while the design patent does not explicitly state that the disc members illustrated are magnets, these are the exact same figures as the pending application which does indicate those discs are magnets so the design patent arguably also teaches these magnets. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1: recites “each of the at least two skincare tools comprising a tool member and a body member; and wherein the body member includes”; however, is this claim requiring that each body member have these features or only one? Clarification or correction is requested.  
Claim 2: recites “wherein the body member comprises a magnetic coupling member”; however, this language is already recited in line 4 of claim 1 making it unclear how many magnetic couplings are being claimed. For examination purposes, the claim will be treated as reciting “wherein the magnetic coupling member is disposed…”. Clarification or correction is requested.  
Claim 10: recites “a tool member” in line 2; however, claim 1 already sets forth “a tool member” making it confusing how many tool members are being claimed. For examination purposes, the claim will be treated as referring to the tool member from claim 1. Clarification or correction is requested.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Joon (KR 20130131727) in view of Smith (US 9500400).
Claims 1-4: Joon discloses a skincare tool assembly (see Figs 3 & 4) comprising at least two skincare tools [0002] (housings 1 and tools 20) each of the at least skincare tools (housings 1 and tools 20) comprising a tool member in the form of tweezers, nail clippers, and scissors [0002] and a body member (housings 1) and wherein each of the body members includes a magnetic coupling (19) [0018 & 0023] in the form of magnets embedded at the ends of a series of mating trapezoidal projections (15 & 17) [0018 & 0023] and trapezoidal grooves (16 & 18) configured to engage each other in an assembled state of the skincare tool assembly (see Figs 3 & 4). The magnetic coupling is disposed between the mating projections and grooves because they are described as embedded therein [0018 & 0023] and the magnets are disposed at ends of the body member that can be opposite where the tool is located since they are on the outside and the tool is on the inside of the body member (see Figs 1-4). 
Joon discloses the invention essentially as claimed except for the projections having a convex shape and the grooves having a corresponding concave shape. Smith, however, teaches a modular cooler system with parts that can be removably interconnected and teaches that at trapezoidal protrusion and corresponding trapezoidal groove are equivalent to a convex protrusion and corresponding concave groove (see Fig 29). Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the projection and grooves of Joon to have a mating convex and concave shape as taught by Smith since Smith teaches these shapes to be equivalent so the selection of any of these known equivalents would be within the level of ordinary skill in the art.
Claims 1-9, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Winckels (20050121353) in view of Joon (KR 20130131727).
Claims 1-4: Winckels discloses a cosmetic product assembly (see Fig 3) comprising a series of body members (10) for housing cosmetic products [0013] and the body members include a convex surface portion (121 and convex part of caps 140 & 150) and a concave surface portion (122 and concave part of caps 140 & 150) with the convex and concave surfaces portions being configured to engage when in the assembled state (see Fig 3). 
Winckels discloses the invention essentially as claimed except for describing the different skincare tool members housed in each body member. Joon, however, teaches housing skincare tool members in the form of tweezers, nail clippers, and scissors [0002] within body member (housings 1) and providing each of the body members with a magnetic coupling (19) [0018 & 0023] in the form of magnets embedded at the ends of a series of mating trapezoidal projections (15 & 17) [0018 & 0023] and trapezoidal grooves (16 & 18) configured to engage each other in an assembled state of the skincare tool assembly (see Figs 3 & 4). The magnetic coupling is disposed between the mating projections and grooves because they are described as embedded therein [0018 & 0023] and the magnets are disposed at ends of the body member that can be opposite where the tool is located since they are embedded in the exterior of the body and the tool is on the inside of the body member (see Figs 1-4). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to provide the body members of Winckels with the tools disclosed by Joon since Joon teaches these to be known skin care tools sold in kits and housed in body members and it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the body members of Winckels to comprise a magnet at each end of the concave and convex portions in order to better hold the body members in engagement with each other thereby preventing misplacing one of the body members and its corresponding tool. 
Claim 5: modified Winckels discloses the invention of claim 1 and Winckels further discloses that the skincare tools are configured to rotate about each other since the body members are rounded and fully able to be rotated (see Fig 3). 
Claims 6-8: modified Winckels discloses the invention of claim 1 and Winckels further discloses the body member and its corresponding modified magnetic coupling to include a retaining cap structure including a first cap member (140) and a second cap member (150, Fig 7) with the entire body being configured to retain the magnet and the body includes the caps (see Fig 7). The first cap member comprises some of the convex surface portion and the concave surface portion and the second cap also comprises some of the convex surface portion and some of the concave surface portion (see Fig 7A). The body member includes two openings, one at the top and one at the bottom (see Fig 7A) and the caps are configured to be retained in the openings. 
Claim 9: modified Winckels discloses the invention of claim 8 and Winckels further discloses at least one of the caps can pivot or rotate (see Fig 4D) into and out of the opening to open and close the body. 
Modified Winckels discloses the invention essentially as claimed except for both caps being able to pivot thereby providing access to the body interior on both ends. However, it would have been obvious to one of ordinary skill in the art at the time the of filing to modify the device of modified Winckels to comprise a pivot for both caps since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(B). 
Claims 10-11, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Winckels (20050121353) in view of Joon (KR 20130131727) as applied to claim 1 above and further in view of Cappello (US 20120048290).
Claims 10-11: Modified Winckels discloses the invention of claim 1 and Winckels further discloses that cosmetics can be stored within the bodies and cosmetics are skincare tools. Modified Winckels discloses the invention essentially as claimed except for some of the bodies carrying a removable cosmetic bottle with a neck portion with the tool member releasably retained in the neck portion. 
Cappello, however, teaches providing a series of cosmetic bottles (10) disposed in a body member (17, Fig 3) for travel and storage with each of the cosmetic bottles including a neck at the top (76) that releasably retains the tool member (72, see Figs 1-3). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of modified Winckels to comprise at least one bottle and attached applicator as taught by Cappello since Winckels discloses the body members to be specifically for housing cosmetic products and Cappello teaches this neck and tool member arrangement to be a known cosmetic product. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772